DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings filed 10/12/2020 are accepted and under consideration by the Examiner.
Specification

The title, abstract, and specification filed 10/12/2020 are accepted and under consideration by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, Line 4 recites “a memory mapping unit”
Claim 2, Line 2 recites “a control logic unit”
Claim 4, Line 2 recites “one or more algorithm logic units (ALUs)”
Claim 5 depends upon claim 4 and similarly recites “the one or more ALUs”
Claim 9, Line 2 recites “a memory mapping unit” and Line 6 which recites “a control logic” 
Claims 10-12 depend upon claim 9 and similarly recites “the mapping unit” and/or “the control logic”
Claim 13, Line 3-4 recites “one or more algorithm logic units (ALUs)”
Claim 16, Line 2 recites “a first memory mapping unit” and Line 5 recites “a second memory mapping unit”
Claim 21, Line 2 recites “one or more first algorithm logic units (ALUs)” and Line 10 recites ”one or more second algorithm logic unit (ALUs)”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In regards to “memory mapping unit,” the instant specification at Paragraph [0015] discusses that the memory mapping unit may be implemented as a chiplet, an element of an SoC, an ASIC or the like.  
In regards to “control logic unit,” the instant specification at Paragraph [0021] discusses that control logic unit may be implemented as hardware and configured to provide instruction sets to processing elements.
In regards to “algorithm logic units (ALUs)” the instant specification at Paragraph [0011] discusses that ALUs may be implemented as circuitry or custom circuitry. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 13 is objected to because of the following informalities: the claim depends upon claim 9, which further claims an integrated circuit comprising a first logic circuit and a second logic circuit (see Lines 1-2). 
Lines 5-6 recites “determine… a first function and a second function,” and it is requested that the claim clarifies that it is determining a first function and a second function different from the first function.
Lines 9-10 further recite to “transmit an instruction to a second logic circuit of the plurality of logic circuits…,” and for clarity of the record, this claim should be amended to –transmit an based on the command associated with the first logic circuit to the second logic circuit of the plurality of logic circuits…-- . Appropriate correction is required.
Claims 17-21 are objected to, as the preamble recites “The array of claim…” which should be –The field-programmable gate array (FPGA) of claim…--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, Line 10 recites “the one or more IO blocks” which lacks antecedent basis. It is unclear as to whether this limitation was intended to be --one or more IO blocks--, or whether “the IO interface” (having antecedent on the previous recite IO interface. For the purposes of examination, the claim shall be interpreted as the latter.
Claim 14 depends upon claim 13, thus, is objected to, based on its dependency on an objected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8 and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guim Bernat et al. (US 2019/0220424 A1) hereinafter Guim Bernat et al.
Regarding claim 1, Guim Bernat teaches a method comprising: 
receiving, by an integrated circuit, a first set of instructions (an “FPGA” comprises circuitry configured to perform one or more processes of some task to be assigned to compute FPGA, wherein tasks are assigned to task processing circuitry 310 Paragraph [0040]), wherein the integrated circuit (“FPGA” 444 Paragraph [0040]) comprises an interconnect (associated with “fabric interface (FI)” which couples the compute nodes to fabric 120 Paragraph [0021], [0022]) and a plurality of logic circuits each comprising at least a memory mapping unit, wherein each of the plurality of logic circuits is addressable by the interconnect (FPGA circuitry contains at least task process circuitry 318 and IO circuitry 312 with memory management logic (MML) 314, wherein MML helps to facilitate access to memory which spans fabric 120 Paragraph [0023], wherein the MML 118 may create, update and configure a state of memory mapping to enable addressing of the available memory space of its compute node Paragraph [0024]) and; 
generating a first command for a first logic circuit of the plurality of logic circuits based on the first set of instructions and a second command for a second logic circuit of the plurality of logic circuits based on the first set of instructions (“one or , each of the first and second commands containing at least an operation portion and a memory address portion associated with a shared memory device (“MML 118 may receive from other circuitry of FPGA 114 a request to read from, write to or otherwise access a memory location. Such a request may be generated in preparing for, or as part of, a task which has been assigned to FPGA 114 by hardware and/or software logic which is external to FPGA” Paragraph [0030]. Note the request has a type (read or write) which reads on the operation portion and the memory location reads on the memory address portion and the requests are directed to “shared memory” which includes memory resources/regions shared between computer nodes 110, 130 Paragraph [0022]); 
by the first logic circuit of the integrated circuit: 
receiving at least the first command (“sending from the FPGA of the first compute node a request to access the shared memory” Paragraph [0036]), 
mapping the memory address portion to a memory portion of the shared memory device (“memory management logic of the FPGA may detect, based on a current map state and an address included in the request, that the request targets a memory location of the second compute node (or some other compute node other than the first computer node” Paragraph [0036]), and 
reading data from or writing data to the memory portion of the shared memory device (“communicating, from the fabric interface to the FPGA, a response to the request… the response may include data provided by the compute node which was targeted by the request, providing requested data and/or other information to be included in the response” Paragraph [0036]); and 
by the second logic circuit of the integrated circuit: 
receiving at least the second command (“sending from the FPGA of the first compute node a request to access the shared memory” Paragraph [0036]), 
mapping the memory address portion to the memory portion of the shared memory device (“memory management logic of the FPGA may detect, based on a current map state and an address included in the request, that the request targets a memory location of the second compute node (or some other compute node other than the first computer node” Paragraph [0036]), and 
reading data from or writing data to the memory portion of the shared memory device (“communicating, from the fabric interface to the FPGA, a response to the request… the response may include data provided by the compute node which was targeted by the request, providing requested data and/or other information to be included in the response” Paragraph [0036]).
Regarding claim 2, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
 Guim Bernat et al. further teaches wherein generating the first and second commands are performed by a control logic unit of the integrated circuit, the control logic unit is coupled to the interconnect (“one or more tasks may result in, or be based on, one or more requests from FPGA 114 to access memory resources of system 100” Paragraph [0023] wherein “generating a given memory request” is performed by “task process circuitry 318” Paragraph [0044]. Note that as task process circuitry is integrated with the integrated circuit, it is thus coupled to “fabric interface (FI)” which couples the compute nodes to fabric 120 Paragraph [0021], [0022]).
Regarding claim 3, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
Guim Bernat et al. further teaches wherein receiving the first set of instructions comprises receiving the first set of instructions from an application by one or more input/output (I/O) blocks of the integrated circuit (“Signal processing, image processing, machine learning, and network accelerators are just some examples of applications which rely on the use of a field-programmable gate array (FPGA)” and when work needs to be divided, there is usually a “producer and consumer model,” the producers (i.e., the applications that rely on the help of the FPGAs situated in multiple compute nodes) provide the work tasks and the computer nodes that function as the consumers that receive the work tasks provided by the producer Paragraph [0002]).
Regarding claim 4, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
Guim Bernat et al. teaches by one or more algorithm logic units (ALUs) of the first logic circuit (by “MML 314” of each FPGA see Figure 3), performing a first operation based on the operation portion of the first command; and by one of more ALUs of the second logic circuit, performing a second operation based on the operation portion of the second command (“MML 314 may operate to determine whether a memory access request from task process circuitry 318 targets a memory location at array 332 (or, alternatively, targets a shared memory location which is at a different compute node)” Paragraph [0044], [0062]).
Regarding claim 6, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
Guim Bernat et al. teaches the method further comprising: by a respective device controller of the first and second logic circuit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3), communicating (via “MML 314” that sends to requests via signal paths 320, 322 [0044] and “I/O circuitry” that receives the response sent by the fabric interface [0045]) with the shared memory device to read data from or write data to the memory portion of the shared memory device (“a request to read from, write to or otherwise access a memory location” Paragraph [0030] directed to “shared memory” which includes memory resources/regions shared between computer nodes Paragraph [0022]).
Regarding claim 7, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
Guim Bernat et al. teaches wherein the integrated circuit is an application-specific integrated circuit (ASIC), a digital signal processor (DSP), a field-programmable gate array (FPGA), or a system-on-chip (SoC) (“FPGA” 444 Paragraph [0040]).
Regarding claim 8, Guim Bernat et al. teaches all of the features with respect to claim 1 as outlined above.
Guim Bernat et al. teaches wherein the first and second logic circuits each comprises a programmable logic block (“MML” circuitry 118 may include, have access to, and be programmed with or otherwise operate on a current map step and provides signaling to access a certain memory location, Paragraph [0030], [0042]).
Regarding claim 16, Guim Bernat et al. teaches a field-programmable gate array (FPGA) (an “FPGA” Paragraph [0040] such as FPGA 114) comprising: 
a first memory mapping unit configured to, in response to a first command, map a memory address portion of the first command to a memory portion of a shared memory device (FPGA circuitry contains at least task process circuitry 318 and IO circuitry 312 with memory management logic (MML) 314, wherein MML helps to facilitate access to memory which spans fabric 120 Paragraph [0023], wherein the MML 118 may create, update and configure a state of memory mapping to enable addressing of the available memory space of its compute node Paragraph [0024]);  
a second memory mapping unit configured to, in response to a second command, map a memory address portion of the second command to the memory portion of the shared memory device (FPGA circuitry contains at least task process circuitry 318 and IO circuitry 312 with memory management logic (MML) 314, wherein MML helps to facilitate access to memory which spans fabric 120 Paragraph [0023], wherein the MML 118 may ; and 
an interconnect coupled to the first and second memory mapping units, and configured to address each of the first and second mapping units (associated with “fabric interface (FI)” which couples the compute nodes to fabric 120, which effectively couples the MMLs of each of the compute nodes Paragraph [0021], [0022]).
Regarding claim 17, Guim Bernat et al. teaches all of the features with respect to claim 16 as outlined above.
Guim Bernat et al. further teaches one or more input/output (I/O) blocks configured to receive one or more instructions from an application (the producers (i.e., the applications that rely on the help of the FPGAs situated in multiple compute nodes) provide the work tasks and the computer nodes that function as the consumers that receive the work tasks provided by the producer Paragraph [0002]); and a control logic coupled to the interconnect and configured to generate the first and second commands based on the one or more instructions (“one or more tasks may result in, or be based on, one or more requests from FPGA 114 to access memory resources of system 100” Paragraph [0023] wherein “generating a given memory request” is performed by “task process circuitry 318” Paragraph [0044]. Note that as task process circutry is integrated with the integrated circuit, it is thus coupled to “fabric interface (FI)” which couples the compute nodes to fabric 120 Paragraph [0021], [0022]).
Regarding claim 18, Guim Bernat et al. teaches all of the features with respect to claim 16 as outlined above.
Guim Bernat et al. further teaches a first device controller coupled to the first memory mapping unit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3) and configured to communicate with the shared memory device (via “MML 314” that sends to requests via signal paths 320, 322 [0044] and “I/O circuitry” that receives the response sent ; and a second device controller coupled to the second memory mapping unit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3) and configured to communicate with the shared memory device (via “MML 314” that sends to requests via signal paths 320, 322 [0044] and “I/O circuitry” that receives the response sent by the fabric interface [0045]).
Regarding claim 19, Guim Bernat et al. teaches all of the features with respect to claim 18 as outlined above.
Guim Bernat et al. further teaches a first additional device controller coupled to the first memory mapping unit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3) and configured to communicate with an additional shared memory device (via “MML 314” that sends to requests via signal paths 320, 322 [0044] and “I/O circuitry” that receives the response sent by the fabric interface [0045]); and a second additional device controller coupled to the second memory mapping unit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3) and configured to communicate with an additional shared memory device (via “MML 314” that sends to requests via signal paths 320, 322 [0044] and “I/O circuitry” that receives the response sent by the fabric interface [0045]).
Regarding claim 20, Guim Bernat et al. teaches all of the features with respect to claim 18 as outlined above.
Guim Bernat et al. further teaches wherein the shared memory device and the additional shared memory device each is one of a direct memory access (DMA)-compliant memory, a double data rate (DDR) memory, a hybrid memory cube (HMC) device, a peripheral component interconnect express (PCIe) device, or an accelerator (“memory 116 which is registered to be the shared memory” provide for “a type of direct memory access (DMA) functionality” Paragraph [0038]).
Claim 21 is rejected under 35 USC 102(a)(2) for the same reasons as claim 5, as outlined above. It is noted that as claim 21 does not explicitly claim the first ALUs being .
Claims 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cargnini et al. (US 2018/0189230 A1) hereinafter Cargnini et al.
Regarding claim 9, Cargnini et al. teaches an integrated circuit comprising: 
a plurality of logic circuits (“ALU” Figure 2, #50A-F) each comprising at least a memory mapping unit (management unit Fig. 2, #56), wherein the plurality of logic circuits are arranged in rows and columns (see Fig. 2 which shows a plurality of ALUs dispersed on the data processing unit (DPU) 38A1 in logical columns/rows); 
an interconnect coupled to the plurality of logic circuits so that each of the logic circuits is addressable by the interconnect (see Fig. 2 which shows ALU #50A-C connected via a bus (NVMAs 54A) and ALU #50D-F connected via a bus associated with NVMA 54B, Paragraph [0049]);
a control logic (“management unit” 56 controls operations of the components of DPU, Paragraph [0050])) containing instruction sets and configured to generate one or more commands each associated with a respective logic circuit of the plurality of logic circuits (a sequence of commands in code line 10A Paragraph [0065]) and configured to control the respective logic circuit to access a memory portion of a shared memory device (a management unit of DPUs 38 of Fig. 1 may concurrently apply command #1 to data line 12A, command #2 to data line 12B, command #3 to data line 12C, and command #N to data line 12N, Paragraph [0065] to non-volatile memory array NVMA 52 Paragraph [0049]), wherein the memory portion of the shared memory device is provided by the memory mapping unit of the respective logic circuit (the MMU 56 controls operation of the NVMAs Paragraph [0050]).
Regarding claim 12, Cargini et al. teaches all of the features with respect to claim 9 as outlined above.
further comprising one or more input/output (I/O) blocks, each configured to receive one or more instructions from an application, wherein the control logic is configured to generate the one or more commands based on the one or more instructions (the processing units of a DPU can manipulate, based on an “instruction set” obtained from “code line” such as 10A, data in selectable locations of an NVMA Paragraph [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. in view of Deshpande et al. (US 2016/0085706 A1) hereinafter Deshpande et al.
Regarding claim 5, Guim Bernat et al. teaches all of the features with respect to claim 4 as outlined above.
Guim Bernat et al. teaches by an interface (“fabric interface” 112 is sent the request from FPGA Paragraph [0031]): receiving a transaction by the one or more ALUs of the first logic circuit to provide write data from the transaction to input to the shared memory device (MML 118 receives from other circuitry of FPGA a request to write to a memory location, and selectively provides processing based on whether or not it targets a local or external compute node based on the current map state and target address Paragraph [0030] which includes forwarding it to HFI 814 [0063]); and retrieving data from the shared memory device and convert the retrieved data to one or more transactions to input to the one or more ALUs of the first logic circuit (HFI 814 receives a converted memory access request .
Guim Bernat et al. does not appear to explicitly teach, however, Deshpande et al. teaches wherein the interface is an advanced extensible interface (AXI) (“AXI (Advanced eXtensible Interface) protocol developed by ARM is an interconnected bus specification that in part uses ordered write transactions to shared resources to implement a producer-consumer model” Paragraph [0003]) and consequently, the transaction is an AXI transaction (“each write transaction can include a plurality of ordered write requests that are addressed to multiple target devices 102” Paragraph [0022], each transaction request with its own “AXI identifier (AXI-ID) if the AXI order bit 506 is set” Paragraph [0028]).  
The disclosures of Guim Bernat and Deshpande et al., hereinafter GD, are analogous art to the claimed invention because they are in the same field of endeavor of multi-node memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of GD before them, to modify the teachings of Guim Bernat et al. to include the teachings of Deshpande et al. since Guim Bernet al. and Deshpande et al. both teach a plurality of compute nodes handling work from applications based off a producer and consumer model. Therefore it is substituting one type of interconnect protocol (the AXI-based protocol [0003] of Deshpande et al.) for another (a PCIe-based protocol [0021] of Guim Bernat et al.) to achieve the predictable result of compute nodes performing write and read transactions using a particular type of interconnect/network protocol, in this case, Advanced eXtensible Interface (AXI) protocol (KSR MPEP 2143). 
Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cargnini et al. in view of Guim Bernat et al.
Regarding claim 10, Cargnini et al. teaches all of the features with respect to claim 9 as outlined above.
Cargini et al. does not appear to explicitly teach, however, Guim Bernat et al. teaches wherein one command associated with the respective logic circuit comprises at least a memory address portion associated with a memory device (a request to access the shared memory includes an address, wherein the request targets a memory location of a specific compute node, Paragraph [0036]), and wherein the memory mapping unit of the respective logic circuit is configured to map the memory address portion in the command to the memory portion of the shared memory device (MML defines the current mapping state to access and distinguish between address spaces Paragraph [0042] and the MML uses the current mapping state to determine if an address targeted by a memory request (i.e., request 350) is mapped to a certain memory location Paragraph [0044]).
The disclosures of Cargnini et al. and Guim Bernat, hereinafter CG, are analogous art to the claimed invention because they are in the same field of endeavor of integrated circuitry multiprocessing. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of CG before them, to modify the teachings of Cargnini et al. to include the teachings of Guim Bernat since both CG teach write processing using FPGAs. Therefore it is applying a known technique (a command including an address, wherein that address is mapped to a memory portion of the shared device [0036], [0042]-[0044] of Guim Barnet et al.) to a known device (memory system performing speculative memory reads as taught by Khare) ready for improvement to yield predictable results (a command’s address is mapped to a memory portion of the shared device [0036], [0042]-[0044] of Guim Barnet et al.), KSR, MPEP 2143.
Regarding claim 11, CG teaches all of the features with respect to claim 10 as outlined above.
wherein the respective logic circuit further comprises a device controller configured to: communicate with the memory mapping unit of the respective logic circuit (by “I/O circuitry 312” including “MML 314” of each FPGA see Figure 3); and read data from or write data to the portion of the shared memory device (“communicating, from the fabric interface to the FPGA, a response to the request… the response may include data provided by the compute node which was targeted by the request, providing requested data and/or other information to be included in the response” Paragraph [0036]).
Regarding claim 15, Cargnini et al. teaches all of the features with respect to claim 9 as outlined above.
Cargini et al. does not appear to explicitly teach, however, Guim Bernat et al. teaches wherein the shared memory device is one of a direct memory access (DMA)-compliant memory, a double data rate (DDR) memory, a hybrid memory cube (HMC) device, a peripheral component interconnect express (PCIe) device, or an accelerator (“memory 116 which is registered to be the shared memory” provide for “a type of direct memory access (DMA) functionality” Paragraph [0038]).
The disclosures of Cargnini et al. and Guim Bernat, hereinafter CG, are analogous art to the claimed invention because they are in the same field of endeavor of integrated circuitry multiprocessing. Because both CG teach the use of a shared memory device, it would have been obvious to one skilled in the art to substitute one type of memory device for another to achieve the predictable result of access to the shared memory space of a particular type of memory as disclosed by Guim Bernat et al., in this case, DMA compliant memory devices (KSR, MPEP 2143).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
Instant Application 17/068,370
Parent Application 16/049,269
(US Patent 10,942,861)
Claims 1-6 and 8 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-5 of U.S. Patent No. 10,942,861. Although the claims at issue are not identical, they are not patentably distinct from each other, as outlined in the mapping below.  
1. A method comprising: 
receiving, by an integrated circuit, a first set of instructions, wherein the integrated circuit comprises an interconnect and a plurality of logic circuits each comprising at least a memory mapping unit, wherein each of the plurality of logic circuits is addressable by the interconnect and; 
generating a first command for a first logic circuit of the plurality of logic circuits based on the first set of instructions and a second command for a second logic circuit of the plurality of logic circuits based on the first set of instructions, each of the first and second commands containing at least an operation portion and a memory address portion associated with a shared memory device; 
by the first logic circuit of the integrated circuit: 
receiving at least the first command, 
mapping the memory address portion to a memory portion of the shared memory device, and 
reading data from or writing data to the memory portion of the shared memory device; and 
by the second logic circuit of the integrated circuit: 
receiving at least the second command, 
mapping the memory address portion to the memory portion of the shared memory device, and 
reading data from or writing data to the memory portion of the shared memory device.

8. The method of claim 1, wherein the first and second logic circuits each comprises a programmable logic block.

1. A method comprising: 
receiving, by one or more input/output (I/O) blocks of a first configurable logic block network, a first set of instructions;
generating, by a control logic of the first configurable logic block network, a first command for a first processing element of a plurality of processing elements based on the first set of instructions and a second command for a second processing element of the plurality of processing elements based on the first set of instructions, each of the first and second commands containing at least an operation portion and a memory address portion associated with a shared memory device;
by the first processing element of the first configurable logic block network: 
receiving at least the first command, 
mapping, by a first memory mapping unit of the first processing element, the memory address portion to a memory portion of the shared memory device, and 
reading data from or writing data to the memory portion of the shared memory device;  
by the second processing element of the first configurable logic block network: 
receiving at least the second command, 
mapping, by a second memory mapping unit of the second processing element of the first configurable logic block network, the memory address portion to a memory portion of the shared memory device, and reading data from or writing data to the memory portion of the shared memory device;  

generating, by a control logic of the second configurable logic block network, a second set of commands for at least one of a plurality of processing elements based on the second set of instructions, each of the second set of commands containing at least an operation portion and a memory address portion associated with the shared memory device;  and 
by the at least one processing element of the second configurable logic block network: 
receiving at least one of the second set of commands, mapping, by a third memory mapping unit of the at least one processing element, the memory address portion of the at least one of the second set of commands to the memory portion of the shared memory device, and reading data from or writing data to the memory portion of the shared memory device.

2.  The method of claim 1, wherein: receiving the first set of instructions by the one or more input/output (I/O) blocks of the first configurable logic block network comprises receiving the first set of instructions from a first application; receiving the second set of instructions by the one or more input/output (I/O) blocks of the second configurable logic block network comprises receiving the second set of instructions from a second application. 
4. The method of claim 1 further comprising: by one or more algorithm logic units (ALUs) of the first logic circuit, performing a first operation based on the operation portion of the first command; and by one of more ALUs of the second logic circuit, performing a second operation based on the operation portion of the second command.
3.  The method of claim 1 further comprising: determining, by the at least one processing element of the first configurable logic block network, an operation based on the operation portion of at least one of the first set of commands; and by one or more algorithmic logic units (ALUs) of the at least one processing element of the first configurable logic block network, performing the operation.
5. The method of claim 4 further comprising, by an advanced extensible interface (AXI): receiving an AXI transaction by the one or more ALUs of the first logic circuit to provide write data from the AXI transaction to input to the shared memory device; and retrieving data from the shared memory device and convert the retrieved data to one or more AXI transactions to input to the one or more ALUs of the first logic circuit.
4.  The method of claim 3 further comprising, by an advanced extensible interface (AXI): receiving an AXI transaction by the one or more ALUs of the at least one processing element of the first configurable logic block network to provide write data from the AXI transaction to input to the shared memory device; and retrieving data from the shared memory device to convert the retrieved data to one or more AXI transactions to input to the one or more ALUs. 


5.  The method of claim 1 further comprising: by a device controller of each processing element, communicating with the shared memory device to read data from or write data to the memory portion of the shared memory device. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,942,861 in view of Guim Bernat et al. (US 2019/0220424 A1). 
7. The method of claim 1, wherein the integrated circuit is an application- specific integrated circuit (ASIC), a digital signal processor (DSP), a field-programmable gate array (FPGA), or a system-on-chip (SoC).  

   With respect to claim 7, US Patent 10,942,861 teaches the features of claim 1 as outlined above. US Patent 10,942,861 does not appear to explicitly teach, however, Guim Bernat et al. (US 2019/0220424 A1) teaches wherein the integrated circuit is an application- specific integrated circuit (ASIC), a digital signal processor (DSP), a field-programmable gate array (FPGA), or a system-on-chip (SoC) (“FPGA” 444 Paragraph [0040]).
   The disclosures of US Patent 10,942,861 and Guim Bernat et al. are analogous art to the claimed invention because they are in the same field of multi-processing in the context of logic circuit networks. Because both US Patent 10,942,861 and Guim Bernat et al. teach the use of integrated circuits, it would have been obvious to one skilled in the art to substitute one type of integrated circuit for another to achieve the predictable result of instruction/command processing by a particular type of memory as disclosed by Guim Bernat et al., in this case, FPGAs (KSR, MPEP 2143).


Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and in accordance with any claim objections. 
Specifically regarding claim 13, “wherein a first logic circuit and a second logic circuit of the plurality of logic circuits each further comprise one or more algorithm logic units (ALUs) and an input/output (I/O) interface coupled to the one or more ALUs, and configured to: determine, based on a command associated with the first logic circuit, a first function and a second function; implement, by the one or more ALUs of the first logic circuit, the first function; and transmit an instruction to a second logic circuit of the plurality of logic circuits via the one or more IO blocks,” determining a first and second function based on a command associated with the first logic circuit, and further implementing the first function by the first logic circuit while transmitting an instruction based on the command to a second logic circuit is not taught by the prior art of record. The closest prior art of record is Cargini which discusses determining a function based upon a command associated with a first logic circuit. However, Cargini does not teach determining two different functions based upon the command, and further, implementing only the first function and further transmitting an instruction based upon the same command to a different logic circuit.  
Claim 14 would be allowable at least due to its dependency on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067.  The examiner can normally be reached on Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139